Citation Nr: 0832491	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's November 
2003 claim seeking entitlement to service connection for a 
left eye disorder.

The veteran failed to report for a hearing scheduled to be 
held before a Veterans Law Judge at the RO in August 2005.  
There is no further indication that the veteran or his 
representative requested that the hearing be rescheduled, 
thus, the Board deems the veteran's request for a hearing 
withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

In July 2007, the Board reopened and remanded this issue to 
the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.

At his March 2008 VA examination, the veteran stated that he 
wanted to claim service connection for glaucoma.  The Board 
refers this claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
depression.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran contends that he is entitled to service 
connection for a left eye disorder.  In his December 2003 
statement, the veteran correctly states that his July 1973 
separation examination indicates that a "foreign body" 
entered his eye in August 1972, while he was on active duty.  
The July 1973 separation examination report of medical 
history is also significant for the veteran checking off 
"yes" for eye trouble.  The veteran stated at his March 2008 
VA examination that since the metallic foreign body entered 
his left eye, that eye has been very sensitive to light, and 
has had blurred vision.

The optometrist who conducted the March 2008 VA examination 
diagnosed the veteran with residual photophobia and blur, 
which she stated were caused by the metallic foreign body in 
the veteran's left eye.

The VA examiner found on examination that the cornea of the 
veteran's left eye showed a "small anterior stroma scar OS 
inferior temporal ~1mm."

In her etiological opinion, the VA examiner addressed the 
question of whether it was more likely than not that the 
veteran's left eye disorder was secondary to, or caused by, 
the veteran's ostensibly service-connected suspected 
glaucoma.  She opined that "glaucoma suspect was less likely 
as not...aggravated by no [sic]."  In fact, the veteran has 
not been granted service connection for glaucoma.  The 
confusing nature of the examiner's etiological opinion, 
combined with the fact that the veteran has not been granted 
service connection for glaucoma, renders that examiner's 
etiological opinion an insufficient basis upon which to make 
a decision in this case.  On remand, the determination should 
be whether it is more likely than not that there is a direct 
connection between an incident in service and the veteran's 
photophobia and blurred vision, if any.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for this 
condition which are not already of record.

Additionally, the veteran should be afforded an eye 
examination by an ophthalmologist.  The examiner should 
review the veteran's in-service and post-service treatment 
records.  The examination report should clearly indicate the 
current diagnosis, if any, for the veteran's left eye 
condition.  In addition, the examiner should provide an 
opinion as to whether the veteran's condition, if any, is 
etiologically related to his time in service.  Specifically, 
the ophthalmologist should determine whether the veteran has 
photophobia, and, if so, whether it is more likely than not 
to have been caused by the metallic foreign body, or the scar 
resulting from that foreign body, in the veteran's left eye.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for his left eye condition 
since March 2008, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

2.  After completion of the above, 
schedule the veteran for an eye 
examination by an ophthalmologist to 
determine the nature, extent, and etiology 
of his left eye condition.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
left eye disorder is associated with his 
active military duty.  Specifically, the 
examiner should discuss whether the 
veteran has photophobia and/or blurred 
vision, and, if so, whether they were 
caused by the metallic foreign body, or 
the scar resulting from that foreign body, 
in the veteran's left eye.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
left eye condition.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




